IN THE DISTRICT COURT OF APPEAL
                                          FIRST DISTRICT, STATE OF FLORIDA

NATHANIEL A. TOLER,                       NOT FINAL UNTIL TIME EXPIRES TO
                                          FILE MOTION FOR REHEARING AND
       Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                        CASE NO. 1D17-0279

STATE OF FLORIDA,

       Respondent.

___________________________/

Opinion filed May 19, 2017.

Petition for Belated Appeal -- Original Jurisdiction.

Nathaniel A. Toler, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and David Llanes, Assistant Attorney General,
Tallahassee, for Respondent.




PER CURIAM.

      The petition for belated appeal is granted. Petitioner shall be allowed a belated

appeal from the Order Denying Defendant’s Motion for Postconviction DNA Testing

in Duval County Circuit Court case number 2008-CF-11377. Upon issuance of

mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit

court for treatment as the notice of appeal.

B.L. THOMAS, RAY, and KELSEY, JJ., CONCUR.